United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-964
Issued: February 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 23, 2010 appellant filed a timely appeal of a January 8, 2010 merit decision
of the Office of Workers’ Compensation Programs which denied disability for the period
February 20 to 21, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was disabled
from February 20 to 21, 2009 as a result of her employment-related conditions.
FACTUAL HISTORY
This case has previously been before the Board.1 In an April 26, 2010 decision, the
Board affirmed the Office’s April 21, 2009 decision. The Board found that appellant failed to
1

Docket No. 09-1480 (issued April 26, 2010). Appellant’s occupational disease claim was accepted for right
trigger thumb. She was advised to claim time lost from work by filing a CA-7 claim form.

establish that she was disabled for the period May 20 to July 2 and July 17 to August 21, 2008 as
a result of her accepted employment-related injuries. The facts and history contained in the prior
appeal are incorporated by reference.
On May 12, 2009 appellant submitted a Form CA-7 requesting wage-loss compensation
for disability for the period February 19 to 21, 2009.
In a February 19, 2009 report, Dr. Gary W. Farley, a Board-certified orthopedic surgeon
and osteopath, advised that appellant was unable to work from February 19 to 26, 2009. In a
separate report of February 19, 2009, he noted that appellant returned for a recurrence of
problems with her right thumb. Dr. Farley found a positive grind test and administered a steroid
injection. He indicated that he would allow her to return to work next week. Dr. Farley noted
that appellant received a cortisone injection on February 19, 2009 and that she was advised not to
work due to “possible side effects of the injection.”
By letter dated May 15, 2009, the Office informed appellant of the evidence needed to
support her claim for the dates of February 20 and 21, 2009 and requested that she submit such
evidence within 30 days. It noted that it was processing payment for February 19, 2009 due to a
steroid injection that was administered that date.
In a letter dated May 24, 2009, appellant advised the Office that she was including a
December 2, 2008 report from Dr. Farley. She alleged that the injury, diagnosis and treatment
were the same and the recovery time took five weeks after she received injections in
October 2008.
In a December 2, 2008 report, Dr. Farley advised that appellant was last seen on
November 13, 2008. He indicated that appellant had not recovered from her original injury or
returned to regular employment. Dr. Farley noted that appellant continued to have lingering
symptoms of synovitis with degenerative changes at the carpometacarpal (CMC) joint of her
thumbs. He indicated that, due to the repetitive nature of her position, she was prone to
recurrence due to inflammation and the degenerative changes. On July 2, 2009 the Office
received a letter from Dr. Farley’s secretary. The secretary noted that appellant was able to
return to work on February 26, 2009 with her prior restrictions.
By decision dated July 9, 2009, the Office denied appellant’s claim for compensation for
the period February 20 to 21, 2009. It paid compensation for February 19, 2009 because she had
an injection on that date. The Office advised appellant that the medical evidence did not
establish disability for February 20 or 21, 2009.
On July 27, 2009 appellant’s representative requested a telephonic hearing, which was
held on November 5, 2009.
In a September 29, 2009 report, Dr. Randall Roush, a Board-certified orthopedic surgeon
and treating physician noted that appellant came in for bilateral thumb pain. He provided an
injection to the CMC joints in both thumbs and provided an off work prescription for two days.
Dr. Roush also saw appellant on November 17, 2009 and placed her off work from September 29
through 30, 2009 due to swelling, inflammation and the need to rest the hands after cortisone
injections in her right and left thumb. Additionally, in reports dated November 24, 2009, he
2

noted that appellant was treated in the past for CMC joint arthritis with occasional injections.
Dr. Roush advised that appellant received an injection of the first extensor tendon sheath and
placed her off work for a week because she had involvement of both hands and difficulty at
work.
In a January 8, 2010 decision, an Office hearing representative affirmed the July 9, 2009
decision.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act2 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.3 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.4 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.5 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.6
ANALYSIS
In support of her claim for disability on February 20 and 21, 2009, appellant provided
reports from her treating physician, Dr. Farley; however, he did not support appellant’s claim for
total disability with sufficient medical rationale.
On February 19, 2009 Dr. Farley advised generally that appellant was unable to work
from February 19 to 26, 2009. Appellant returned for a recurrence of problems with her right
thumb and he administered a steroid injection. Dr. Farley stated that he would “allow her to
return to work next week. He noted that appellant received a cortisone injection on February 19,
2009 and that she was advised not to work due to “possible side effects of the injection.”
Dr. Farley did not address why administration of the injection would disable appellant for any
period of time. Further, his report is speculative as to “possible” side effects that were not
otherwise described or discussed. Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal

2

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

3

Paul E. Thams, 56 ECAB 503 (2005).

4

W.D., 61 ECAB ___ (Docket No. 09-658, issued October 22, 2009); Paul E. Thams, supra note 3.

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

relationship.7 Dr. Farley provided a steroid injection on February 19, 2009 to treat appellant’s
accepted trigger thumb and the Office paid her compensation for that date. The record also
contains Dr. Farley’s December 2, 2008 report but this report predates the period in question and
does not offer any opinion regarding appellant’s inability to work on February 20 and 21, 2009.
The letter from Dr. Farley’s secretary is not competent medical opinion evidence as such
evidence can only be provided by a qualified physician.8
The reports from Dr. Roush do not address whether appellant’s accepted condition
caused disability on February 20 and 21, 2009. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9
Appellant alleged that she was disabled on February 20 and 21, 2009, due to her accepted
employment injury. The medical evidence of record does not establish her claimed disability
was due to the cortisone injection of February 19, 2009. The Board finds that appellant has
failed to submit rationalized medical evidence to establish disability from February 20 to 21,
2009 was causally related to her accepted employment injury.
CONCLUSION
The Board finds that appellant failed to establish that she was disabled on February 20
and 21, 2009 as a result of her employment-related injuries.

7

Michael E. Smith, 50 ECAB 313 (1999).

8

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
9

K.W., 59 ECAB 271 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

